IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1615-10


MARK DAVID BARSHAW, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S MOTION FOR BAIL PENDING APPEAL
UNDER Tex. Code Crim. Proc. Art 44.04(h)

BELL COUNTY



 Per curiam.

 O R D E R 



 Appellant was convicted of sexual assault in Cause No. 10,152 in the 27th District
Court of Bell County.  The jury assessed punishment at confinement for 12 years.  The Court
of Appeals reversed the conviction.  Barshaw v. State, ___ S.W.3d ___; No. 03-09-00079-CR (Tex. App. - Austin, August 31, 2010).  The State has filed a petition for discretionary
review.
	Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal
Procedure, to set a reasonable bail pending final determination of the appeal.  However,
before this Court can set a reasonable bail we must have adequate information upon which
to determine a reasonable amount.  Appellant fails to provide adequate information.  See
Montalvo v. State, 786 S.W.2d 710 (Tex. Crim. App. 1989).
	Therefore, Appellant must redraft his request for bail under Art. 44.04(h) in order for
this Court to set a reasonable bail. 


En Banc.
Entered February 2, 2011.
Do Not Publish